DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on June 2, 2022 is entered.
	Claims 2-9, 11, 13-16, 18-31, 34-52, 54-70, 72-84, and 94-97 have been canceled.
	Claims 1, 10, 12, 17, 32, 33, 53, 71, 85-93, and 98 are pending.

Claims 32, 33, 53, 71, 90-93, and 98 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 24, 2022.

	Claims 1, 10, 12, 17, and 85-89 are currently under consideration as they read on the elected invention of a protein and the species describe below:

	Specific VH sequence of the first antigen binding site for NKG2D of SEQ ID NO:1;
	Specific VL sequence of the first antigen binding site for NKG2D of SEQ ID NO:2;
	Specific second antigen binding sites that binds CCR8 but extended to CD80;
	Specific positions Q347, D399, and F405 in the first Fc region; and
	Specific positions K360, K409 in the second Fc region. 

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.

4.	In view of applicant’s amendment and the submission of well-known sequences for anti-NKG2D antibodies, anti-CCR8 antibodies, and anti-CD80 antibodies, the previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description regarding these antibodies have been withdrawn.

5.	In view of applicant’s submission of the statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference Chang (US 2020/0095327) and the claimed invention were solely owned by Adimab, LLC, the previous rejection under 35 U.S.C. 102(a)(2) based on Chang (US 2020/0095327) has been withdrawn.

6.	In view of applicant’s amendment, the two previous rejection under 35 U.S.C. 103 
based on Kufer (US 20040038339, reference on IDS) in view of Hilpert (Abstract 1537, Blood 2011, 118:2:1537) and Koerner (Blood 2015, 126(23):2558, reference on IDS) has been withdrawn.

7.	In view of applicant’s amendment, the two previous rejection under 35 U.S.C. 103 based on Kufer (US 20040038339, reference on IDS) in view of Hilpert (Abstract 1537, Blood 2011, 118:2:1537)  and further in view of Kim (EP 2927321) has been withdrawn.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1, 10, 12, and 85-89 are rejected under 35 U.S.C. 103 as being unpatentable over Kufer (US 20040038339, reference on IDS) in view of Koerner (Blood 2015, 126(23):2558, reference on IDS) and Liu (WO 2014/1214326, reference on IDS).

Kufer teaches that NKG2D is an activating NK cell receptor that when triggered capable of cytotoxicity (e.g. see [0009]). Kufer further teach that NK cells are dominant effector cells that gain antigen specificity through binding of IgG to their surface Fcγ receptor CD16 which acts as specific antigen receptor enabling antibody-armed NK cells to destroy target cells in an antigen specific manner (e.g. see [0010]). 

Kufer teaches a multifunctional polypeptide comprising a first domain having a binding site specifically recognize the extracellular epitope of NKG2D receptor complex and a second domain having a second binding site that binds to a ligand such as B7-1 (CD80) that interact with CD28 on T- and NK-cells (e.g. see [0058] and [0063]). The binding sites comprises VH and VL from an antibody and the VH and VL are on the same polypeptide (e.g. see Fig. 2A and 2B).  Kufer teaches that the antibody can be camel antibody which is a single domain antibody from camel antibodies (e.g. see [0047]).  Kufer teaches composition comprising the multispecific antibody (e.g. see [0084]). 

Kufer states: “the NKG2D-directed molecules of the invention are unique due to their precision of exhaustively but also exclusively recruiting all relevant cytotoxic lymphocytes” (see [0014]). Kufer also teach that the CD16 (FcγRIIIA) on NK cells can be engaged by a bispecific antibody that binds CD16 and a surface antigen on the target cells or by a target cell specific monoclonal antibody like human EpCAM antibody bound to FcγRIII via its Fc (e.g. see last 5 lines in left col. in page 18). 

The teachings of Kufer differ from the instant invention by not describing an antibody Fc domain wherein each antigen binding domain was connected to the N-terminus of the Fc region and having the mutations as recited in claim 88.

Koerner teaches that the interaction of the Fc region of the monoclonal antibody with Fcγ receptor on immune effector cells is important for the efficacy of the antibody and also teaches a bispecific NKG2D ligand fused to CD16 antibody and shows an increased affinity of NKG2D-CD16 to the FcγR on NK cells as compared previously described Fc-optimized NKG2D-IgG1 fusion protein. Koerner teaches that NKG2D-CD16 potently induced AML cell lysis and states that the "antibody-like" bispecific constructs take advantage of the highly tumor-restricted expression of NKG2DL and potently activate the reactivity of NK or T cells for immunotherapy of leukemia.

Liu teaches Ig-like bispecific antibodies having two antigen binding regions comprising VH and VL that are connected to the N-terminus of each Fc region (e.g. see FIG. 1).  Liu teach that examples of bispecific antibody having a human IgG1 Fc region with knob into holes mutations in T366W and S354C were made in the CH3 region to facilitate the dimer formation of the Fc region (e.g. see page 36). Liu further teach that the bispecific antibody comprising the Fc region of human IgG can be purified from protein A column (e.g. see page 36).

It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combined the teachings of Kufer, Koerner and Liu to produce a multispecific antigen binding protein that bind NKG2D, antigens such as CD80, and an Fc that binds CD16. One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since NKG2D on NK cell surface was shown to be unique due to its precision of exhaustively but also exclusively recruiting all relevant cytotoxic lymphocytes and multispecific antibody that binds NKG2D or antigen such as CD80, a required second signal during primary T cell activation via antigen specific TCR-engagement or NK cell cytotoxicity (e.g. see Kufer at [0058]). An ordinary skill in the art would be motivated to combine the multispecific antibody that binds NKG2D and CD80 with human IgG1 Fc region capable of binding CD16 in order to engage Fcγ receptor CD16 (FcγRIIIA) on NK cells for potent cytotoxicity against tumor cells as disclosed by Koerner or for easy protein purification as disclosed by Liu. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.”
	Applicant’s arguments have been fully considered but have not been found persuasive. Applicant argues that the claims have been amended to recite that the VH and VL together with Fc in a single chain. Applicant argues Kufer teaches CD16 antibody or a recombinant CD16 but not an Fc domain and VH/VL for antigen binding domains for NKG2D and CCR8/CD80. Applicant asserts that Hipert teaches NKG2D fused to Fc region.  Applicant asserts that the specification discloses examples of multispecific protein HER2-TriNKET induces NK cell-mediated cytotoxicity greater than anti-HER2 antibody or HER2-TriNKET antibody with D265A substitution (lacks binding to CD16).  Applicant states that:
    PNG
    media_image1.png
    163
    688
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    144
    668
    media_image2.png
    Greyscale

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments regarding in VH/VL in single chain, the amended claims do not recite such features.  The independent claim 1 now recites wherein the VH or VL of the first antibody and the second antibody fused to the N-terminus of the first and the second Fc domains, a feature represents a standard bispecific antibody structure that was well-known in the art at the time the invention was filed.

	For example, Liu teach such bispecific antibody wherein each of the VH polypeptides is linked to the N-terminus of each of the Fc region (see FIG. 1 or copy below):
                                
                        
    PNG
    media_image3.png
    236
    188
    media_image3.png
    Greyscale

		Evidence of a greater than expected result may be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). However, a greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Applicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991) (Evidence showing greater than additive sweetness resulting from the claimed mixture of saccharin and L-aspartyl-L-phenylalanine was not sufficient to outweigh the evidence of obviousness because the teachings of the prior art lead to a general expectation of greater than additive sweetening effects when using mixtures of synthetic sweeteners.). Also see MPEP 716.02

	Here, the unexpected results relied upon by applicant in the REMARKS filed on June 2, 2022 appears to show multispecific protein with NKG2D binding site, CD16 binding site via Fc and HER2 binding site is not the same protein as currently claimed --- a protein comprising a first antigen-binding site (VH and VL) that binds NKG2D and a second antigen-binding site (VH and VL) that binds CCR8 or CD80. The structure of NKG2D binding site and HER2 binding site are not provided. Thus, the unexpected synergistic results over a protein comprising NKG2D binding site and HER2 binding site and a protein comprising an Fc and HER binding site does not provide sufficient evidence to show that the claimed protein comprising a VH+VL that binds NKG2D and a VH+VL that binds CD80 and an Fc that binds CD16 are synergistic anti-NKG2D antibody and anti-CD80 antibody alone or used together but not in a bispecific antibody format.  

	Further, the superior results of a bispecific antibody that binds NKG2D, CD80 and a full-length Fc from human IgG1 over anti-NKG2D antibody or anti-CD80 antibody alone would be expected and inherent property necessarily flows from the teachings of the applied prior art. Kufer teaches that NK cells are dominant effector cells that gain antigen specificity through binding of IgG to their surface Fcγ receptor CD16 which acts as specific antigen receptor enabling antibody-armed NK cells to destroy target cells in an antigen specific manner (e.g. see [0010]). Kufer also teaches that the CD16 (FcγRIIIA) on NK cells can be engaged by a bispecific antibody that binds CD16 and a surface antigen on the target cells or by a target cell specific monoclonal antibody. Koerner teaches Fc-optimized NKG2D-Fc or NKG2D ligand fused to CD16 antibody both induced AML cell lysis and potently activate the reactivity of NK or T cells for immunotherapy.  As such, an ordinary skill in the art would have been motivated to combine the teachings of the prior art teachings by adding an IgG Fc region to the bispecific antibody disclosed in Kufer for the predictable result of a full-length IgG bispecific anti-NKG2DxCD80 antibody for added effector function via Fc’s binding to CD16 and for easy purification through protein A column.  Note that all that is required is a reasonable expectation of success, not absolute predictability of success, see  In re O’Farrell,  853 F.2d 894, 903 (Fed. Cir. 1988). 

	As such, applicant’s arguments have not been found persuasive.

11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	Claims 1, 10, 12, 17, 85-87, and 89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-20, and 22-24 of copending USSN 16/483,330 for the reasons of record.

13.	Claims 1, 10, 12, 17, 85-87, and 89 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of copending USSN 16/483,572 in view of Kufer (US 20040038339, reference on IDS) for the reason of record.

	Applicant requests to hold the two provisional double patenting rejections abeyance. As such the rejections are maintained for the reasons of record.

14.	No claim is allowed.

15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644